                Case 3:21-cv-00463-SI Document 53 Filed 02/08/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7031
 6        Fax: (415) 436-6748
          adrienne.zack@usdoj.gov
 7
   Attorneys for Defendants
 8

 9                                  UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN FRANCISCO DIVISION

12   CENTRO LEGAL DE LA RAZA;                 ) CASE NO. 3:21-cv-463-CRB
     IMMIGRANT LEGAL RESOURCE CENTER; )
13   TAHIRIH JUSTICE CENTER; REFUGEE          )
     AND IMMIGRANT CENTER FOR                 )
14   EDUCATION AND LEGAL SERVICES,            )
                                              )
15          Plaintiffs,                       )
                                              )
16      v.                                    ) STIPULATION AND [PROPOSED] ORDER RE
                                              ) PAGE LIMITATION
17   EXECUTIVE OFFICE FOR IMMIGRATION )
     REVIEW; JEAN KING, 1 Acting Director,    )
18   Executive Office for Immigration Review; )
     UNITED STATES DEPARTMENT OF              )
19   JUSTICE; MONTY WILKINSON, 2 Acting       )
     United States Attorney General,          )
20                                            )
            Defendants.                       )
21

22                                               STIPULATION
23          WHEREAS, Plaintiffs have filed a 15-page motion for preliminary injunction, which cites to and
24 attaches their 87-page complaint that contains a significant amount legal arguments (ECF No. 1);

25

26          1
            On January 31, 2021, Jean King became Acting Director of the Executive Office for
   Immigration Review. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, she is
27 automatically substituted as a party.
          2
28          On January 20, 2021, Monty Wilkinson became acting Attorney General. Pursuant to Rule
   25(d) of the Federal Rules of Civil Procedure, he is automatically substituted as a party.
     STIP. AND [PROPOSED] ORDER RE PAGE LIMITATION
     3:21-CV-463-CRB                           1
                Case 3:21-cv-00463-SI Document 53 Filed 02/08/21 Page 2 of 2




 1          WHEREAS, the Court’s standing order generally limits motions and responses to 15 pages;

 2          IT IS HEREBY STIPULATED, by the parties to the action, through their counsel of record, that:

 3          1. In order to adequately respond to Plaintiffs’ assertions regarding a Rule with approximately

 4 60 pages of discussion, Defendants should be given leave to file a responsive brief of up to 24 pages.

 5          2. Plaintiffs should then be given leave to file a reply of up to 15 pages.

 6

 7 DATED: February 4, 2021                                Respectfully submitted,

 8
                                                          DAVID L. ANDERSON
 9                                                        United States Attorney

10                                                        /s/ Adrienne Zack
                                                          ADRIENNE ZACK
11                                                        Assistant United States Attorney
12                                                        Counsel for Defendants
13
     DATED: February 4, 2021                              SIDLEY AUSTIN LLP
14

15                                                        /s/ Naomi A. Igra*
                                                          NAOMI A. IGRA
16
                                                          Counsel for Plaintiffs
17

18

19 *In compliance
                    with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
   that all signatories have concurred in the filing of this document.
20

21                                             [PROPOSED] ORDER

22          Pursuant to Stipulation, IT IS SO ORDERED.

23
           February 9, 2021
24 DATED: __________________

25
                                                          HONORABLE SUSAN ILLSTON
26
                                                          United States District Court Judge
27

28

     STIP. AND [PROPOSED] ORDER RE PAGE LIMITATION
     3:21-CV-463-CRB                           2
